Title: From Timothy Pickering to Alexander Hamilton, 18 January 1781
From: Pickering, Timothy
To: Hamilton, Alexander


                        
                            Dr Sir
                             Jany 18. 1781
                        
                        In my conversation with the General about the ox-teams to be provided for the next campaign, I forgot one
                            capital question—At what time shall the teams be ready to join the army? Or rather (as they will be collected at different
                            distances) on what day shall they be engaged to be at any certain Rendezvous? They will have only pasturage for their
                            support, which will not be sufficient till towards the last of May or first of June. As they can only be procured on hire,
                            the later they assemble, consistent with the service, the better. Be pleased to favour me with his Excellency’s
                            determination by Millet. yr most obedt servt
                        
                            T. Pickering Q.M.G.
                        
                    